DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-18, and 20 is/are rejected under 35 U.S.C. 102a as being anticipated by McCoy et al. (US 2016/0049993).
Referring to Claim 1, McCoy teaches an electronic device comprising:
a housing (paragraph 29);
a communication module comprising circuitry coupled to at least one surface of the housing (paragraph 29) and configured to be connected to an external device comprising multiple near field communication (NFC) antennas (see multiple antennas 116 of fig. 1B); and
a processor, wherein the processor is configured to:
obtain device information of the external device from the external device based on the external device being coupled (paragraph 35);

control the electronic device to transmit the generated antenna setting information to the external device to control the setting of the multiple NFC antennas (paragraph 39).
	Claim 13 has similar limitations as claim 1.
	Referring to Claim 9, McCoy teaches an electronic device comprising:
a cover configured to be coupled to at least one surface of an external device (paragraph 29);
multiple near field communication (NFC) antennas (see multiple antennas 116 of fig. 1B); and a processor, wherein the processor is configured to:
control the electronic device to transmit device information of the electronic device to the external device based on the external device being coupled (paragraph 35);
receive antenna setting information for the multiple NFC antennas from the external device (paragraph 39); and
select and activate at least one of the multiple NFC antennas and deactivate other NFC antennas, based on the antenna setting information (paragraph 39).
Referring to Claims 2 and 14, McCoy also teaches control the electronic device to transmit an authentication request to authenticate the external device; and obtain the device information of the external device based on a response signal received from the external device corresponding to the authentication request (paragraph 92).

Referring to Claims 5 and 16, McCoy also teaches a memory configured to store antenna information applicable to performing an NFC function of the electronic device based on the device information of the electronic device (paragraph 88), wherein the processor is configured to generate the antenna setting information based on the antenna information (paragraph 29).
Referring to Claims 6 and 17, McCoy also teaches a memory configured to store information on the multiple NFC antennas of the external device based on the device information of the external device (paragraph 88), wherein the processor is configured to generate the antenna setting information based on the antenna information (paragraph 37).
Referring to Claims 7 and 18, McCoy also teaches the antenna information comprises at least one of a position, a size, or an antenna number of each of the multiple NFC antennas of the external device (paragraph 35).
Referring to Claims 8 and 20, McCoy also teaches controlling the electronic device to transmit a signal requesting device information of the external device to the external device; and obtain the device information of the external device based on a response signal corresponding to the signal (paragraph 92).
Referring to Claim 10, McCoy also teaches at least one processor is configured to activate antennas included in a specific region among the multiple NFC antennas 
Referring to Claim 11, McCoy also teaches a switch configured to control setting of the multiple NFC antennas (paragraph 59).
Referring to Claim 12, McCoy also teaches the multiple NFC antennas have substantially the same size and are regularly arranged along multiple rows and columns in the cover (paragraph 95).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of Griffin et al. (US 2011/0070828).
Referring to Claims 3 and 19, McCoy does not teach a sensor configured to sense coupling of the external device based the external device being coupled, wherein the processor is configured to: determine, based on receiving a sensing signal from the sensor, that the external device is coupled; and control the electronic device to transmit an authentication request signal to the external device for authenticating the external device. Griffin teaches a sensor configured to sense coupling of the external device based the external device being coupled (paragraph 38), wherein the processor is configured to: determine, based on receiving a sensing signal from the sensor, that the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 5712727882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/EUGENE YUN/Primary Examiner, Art Unit 2648